Title: To Alexander Hamilton from Peter Goelet, 21 August 1799
From: Goelet, Peter
To: Hamilton, Alexander


Major General Hamilton
New York August 21, 1799.
Sir

Enclosed is a statement of the balance due on the Lands bought by General Schuyler of the Trustees of the American Iron Company with Interest to this day. When Mr. Morris comes to Town his stay is generally very Short. And as I wish to have the whole of the Company’s business in a train so as to make a final settlement of it before Mr Morris leaves the City I shall be exceedingly happy if You could now make it convenient to settle the balance.
With Respect I am   Sir   Your Most Humble Serv.
Peter Goelet
Major General Hamilton

